Title: To George Washington from Bushrod Washington, 10 April 1799
From: Washington, Bushrod
To: Washington, George

 

My dear Uncle
Walnut-farm April 10. [17]99near the Cross roads

The deed from Genl Lee to you has been duly executed, acknowledged and certified, so as to entitle it to be recorded in the General Court. I shall in a few days send it down to the clerk of that Court, to record it in June. I enclose your deed to Lee, that you may have it proved in Fairfax Court this month, and being certified by the Clerk you will immediately enclose it to “Mr—— Allen clerk of the General Court—Richmond” with a request that he will in June have it admitted to record.
I wish I could speak of the Congressional election in this District with any sort of confidence. The general opinion is, that the majority either way will be very inconsiderable, and this I believe will be the event. Indisposition has obstructed Genl Lee’s exertions very much to his injury. The favorable moments were improved by the enemies of the Government, and deep[e]r rooted impressions were made against him by the most scandalous and unfounded aspersions upon his private character. No misrepresentation of the views & conduct of the Government was too monstrous to deter its enemies; but as this would of itself have been ineffectual, it was deemed necessary to assasinate his reputation as much as possible. He is now making great exertions, and is successful in removing many prejudices. There is but a small part of this County affected by Jacobin principles; I have been to every house in that neighbourhood, and endeavoured to expose the many ridiculous and scandalous misrepresentations which had been made of the Government. I hope I was not entirely unsuccessful. Argument in public is carefully avoided by those Men, because they have not truth to support the facts upon which they reason in secret. There is very little doubt, but that this County will send fœderal men to the assembly.
I am informed that Mr Tayloe intends to resign his commission in the army. Under this idea, Mr Thomas Turner has applied to me to mention to you his wishes to get into the Cavalry, supposing that the above resignation will render the exchange of his present office for a Captancy in the Cavalry, not improper. Whether this be the case or not, I cannot say; but as his application originally

was for an appointment in this service, and as he considers himself better fitted for this than the infantry, I shall be very happy if he could be gratified. I am intimately acquainted with him, and am persuaded that he will make a valuable officer. He is an ardent and an useful friend of the Government in this part of the Country, and is besides a young man of high honor. Nancy unites with me in love to yourself & my Aunt—Believe me to be most sincerely My dear Uncle your Affect. Nephew & much obliged Sert

B. Washington


Since writing the above I recd by Colo. Ball your Letter and your present of the F⟨ederalist⟩ for which I return you many thanks. B.W.

